Citation Nr: 0432586	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-03 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the loss of use of the right lower extremity pursuant to the 
provisions of 38 C.F.R. §§ 3.350, 4.63 (2004).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1948 to September 
1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The RO, in pertinent part, denied entitlement to 
SMC based on loss of use of one foot.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO has not issued a VCAA notice letter to the veteran in 
connection with his current appeal which is compliant with 
Quartuccio, supra.

As such, absent notice of the provisions of the VCAA, it 
would potentially be prejudicial to the veteran if the Board 
were to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The CAVC has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Aside from the obvious procedural defect - where no notice of 
the VCAA has been provided to the claimant - it is abundantly 
clear from the CAVC's judicial rulings on this subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the CAVC.  

As the Board cannot rectify this deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.

The veteran asserts that he is entitled to SMC based on the 
loss of use of the right lower extremity.  

Historically, the veteran underwent an open medial 
meniscectomy and partial chondroplasty of his patella and 
medial femoral condyle during service.  In a July 1980 rating 
decision, service connection was granted for post-operative 
meniscectomy of the right knee with traumatic arthritis.  An 
initial 10 percent rating was assigned.  Since that time, the 
rating for the service-connected right knee disability has 
increased to 60 percent and the veteran has undergone several 
right knee surgeries, including a unicompartmental knee 
replacement and then two total knee replacements, the first 
of which failed.  Subsequent to the second knee replacement, 
it was thought that his knee had become infected, and 
eventually the veteran went on to fusion in 1993 with a long 
rod; however, the knee never went on to fuse and the veteran 
has continued to have pain in the right lower extremity from 
his hip down to his foot.  

The veteran was afforded a VA examination in December 2002 in 
conjunction with his claim of entitlement to SMC based on the 
loss of use of the right lower extremity.  

The examiner noted that the veteran had a leg-length 
discrepancy and had to wear "approximately a 3-inch shoe 
build up."  Examination of the right lower extremity 
revealed a stiff knee with a large anterior scar.  Although 
the veteran could flex at the hip joint and at the foot and 
toes, there was no motion at the knee.  X-rays and magnetic 
resonance imaging (MRI) of the knee revealed that his right 
knee had not fused, but hardware was held up and maintained a 
neutral extension position.  

The Board notes that entitlement to SMC for loss of use of 
the hand or foot under 38 C.F.R. §§ 3.350(a)(2), 4.63 (2004) 
will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below elbow or knee 
with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.  

Importantly, 38 C.F.R. §§  3.350(a)(2)(i)(a), 4.63(a) provide 
that extremely unfavorable complete ankylosis of the knee, or 
complete ankylosis of 2 major joints of an extremity, or 
shortening of the lower extremity of 3 1/2 inches (8.9 cm.) or 
more, will be taken as loss of use of the hand or foot 
involved.  

While the VA examination in December 2002 indicated that the 
veteran had a large shoe build up of approximately three 
inches, and noted that he essentially could not bend his leg, 
the examiner did not address whether he met the criteria 
necessary to be eligible for SMC based on the loss of use of 
the right leg.  That is, the examiner did not indicate 
whether the veteran had extremely unfavorable complete 
ankylosis of the knee or shortening of the lower extremity of 
3 1/2 inches or more.  


VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
2002).  The CAVC has held that the duty to assist the 
claimant in obtaining and developing facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
duty to assist also includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

In light of the foregoing, the Board finds that the veteran 
should be re-examined to specifically determine if his right 
knee exhibits extremely unfavorable complete ankylosis and/or 
whether there is a shortening of the lower extremity of 3 1/2 
inches or more.  The examiner must also opine as to whether 
no effective function remains in the right leg other than 
that which would be equally well served by an amputation 
stump at the site of election below the knee with use of a 
suitable prosthetic appliance.  

Accordingly, the case is REMANDED to the RO via the VBA AMC 
for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
The VBC AMC should issue a VCAA notice 
letter to the veteran.


Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
previously unidentified healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for his 
right lower extremity since December 
2002.  He should be requested to complete 
and return the appropriate release forms 
so that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special neurological/orthopedic 
examination(s) of the veteran by an 
orthopedic surgeon/neurologist or other 
available appropriate medical 
specialist(s) including on a fee basis if 
necessary for the purpose of ascertaining 
whether he has lost the use of his right 
lower extremity/foot.

The claims file, copies of 38 C.F.R. §§ 
3.350, 4.3 (2004), and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner(s) must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner(s) address 
the following medical issues:

a.  Has the service-connected right knee 
disability resulted in no effective 
function remaining in the right leg other 
than that which would be equally well 
served by an amputation stump at the site 
of election below knee with use of a 
suitable prosthetic appliance?  

b.  Does the veteran's right knee exhibit 
unfavorable complete ankylosis of the 
knee, or complete ankylosis of 2 major 
joints of an extremity, or shortening of 
the lower extremity of 3 1/2 inches (8.9 
cm) or more?

c.  Has the veteran in fact lost the use 
of the right lower extremity/foot?

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
SMC for loss of use of the right lower 
extremity.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for SMC for loss of use of the right 
lower extremity, and may result in a denial.  38 C.F.R. 
§ 3.655 (2004).


	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


